The opinion of the Court was delivered by Mr. Justice Heydenfeldt.
Mr. Chief Justice Murray and Mr. Justice Terry concurred.
The Court erred in sustaining the demurrer to the bill of complaint.
It was properly filed for an account, whether the parties were technically partners or not. The character of the contract set out in the bill made an account necessary to determine their respective rights.
Nor is there any misjoinder of causes of action. The claim which, it is urged, is single against one of the defendants, forms part of the same subject matter, arising as it does out of the joint contract.
The judgment is reversed, and the cause remanded.